DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges preliminary amendment filed 11/03/2020 and IDS filed 11/03/2020 and 03/25/2021.
Claims 1-21 and 23-25 are amended.
Claim 22 is canceled.
Claims 1-21 and 23-25 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/GB2019/051237 filed 05/03/2019, and which claims benefit of UK application 1807286.8 filed 05/03/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2 and 3 recite “amorphous nanoporous silica particles.”   This is a specific silica encompassing only amorphous nanoporous/mesoporous silica particles.   Line 4 of claim 1 refers to “the silica particles” which is a term that is brother that what is intended by lines 2-3 of the claim.   Therefore, “the silica particles” in line 4 of claim 1, in claims 2, 5-8, 11 and 13-17 does not have sufficient antecedent support.   The same goes for “said particles” in line 4 of claim 1.
Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7-8, 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antsiferova et al. (“Different Effects of Immunomodulator Drug GMDP immobilized onto Aminopropyl Modified and Unmodified Mesoporous Silica Nanoparticles upon Peritoneal Macrophages of Women with Endometriosis” in BioMed Research International, Vol 2013, 2013, published on line Dec. 24, 2013, pp. 1-10) in combination with LANGERMANN et al. (WO 200215928 A1) and JP 2004532859 A.
Claim 18 is a product by product-process claim.   The pharmaceutical composition is prepared by the process in claim 13.   The pharmaceutical composition comprises immunomodulatory imide drug and silica particles having mass median aerodynamic diameter of between about 0.1 m to about 10 m.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016), In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
For claims 1 and 18, Antsiferova discloses mesoporous silica nanoparticles and GMDP (glucosaminylmuramyldipeptide) (see the whole document with emphasis on the title).   In this article, Antsiferova emphasizes that mesoporous silica shows promising characteristics of uniform and tunable pore and particle size and exceptional high surface area and large pore volume (paragraph bridging left and right columns of page 2).   Antsiferova teaches that the mesoporous silica particles have pore size of 2-50 nm (paragraph bridging left and right columns of page 2).   Antsiferova does not teach mass median aerodynamic diameter of the mesoporous silica particles.  
LANGERMANN teaches that composition comprising FimH and immunomodulatory drug such as GMDP is administered by pulmonary delivery (see the whole document with emphasis on page 29, lines 34-35; page 36, lines 5-6; page 6, lines 6-7; page 18, line 6; page 32, lines 1-2, 16-19) using microparticle delivery vehicles (page 32, line 8).
Thus, Antsiferova and LANGERMANN teach compositions comprising GMDP immunomodulatory drug using particle delivery vehicles.   GMDP is administered by pulmonary route (LANGERMANN).   However, neither Antsiferova not LANGERMANN teaches mass median aerodynamic diameter of the particulate carrier.
However, JP 2004532859 A teaches that delivery particle vehicles for aerosol delivery typically have mass median aerodynamic diameter of less than 5 microns (paragraphs [0011] and [0034] of the translation) and JP 2004532859 specifically names amorphous silica (paragraph [0143] of the translation) as one of the delivery vehicles having the said mass median aerodynamic diameter. 
Therefore, at the effective date of the invention, one having ordinary skill in the art desiring to administer composition comprising mesoporous silica and GMDP by pulmonary delivery would look to using delivery mesoporous silica having mass median aerodynamic diameter of less than 5 m for effective and predictable delivery of the target drug by inhalation to the lungs.   The geometric standard deviation in this case describes the spread of the mass median aerodynamic diameter.
For claim 5, the pore size of 5-50 nm overlaps the claimed range of 10-20 nm as the 5-50 nm allows for a range of 10-20 nm.
For claims 1 and 4 and geometric standard deviation, the particle having mass median aerodynamic diameter of about 5 m, which is a point within the claimed range would also have the claimed geometric standard deviation as the geometric standard deviation in this case describes the spread of the mass median aerodynamic diameter. 
For claim 3, the less than 5 m is a point within the claimed range.
For claim 7, Antsiferova teaches silica surface area of greater than 1000 m2/g and with the 1000 m2/g intersecting a pointy within the claimed range.
For claim 8, the mesoporous silica particle would be reasonably expected to be spherical as particles are spherical.
For claim 10, the silica carrier in Antsiferova is amorphous because Antsiferova specifically states that the material it prepared is amorphous (last paragraph of section 3.1 in, left column of page 5).
For claim 11, the mesoporous silica is synthesized (see at least paragraph bridging left and right columns of page 2).
Therefore, Antsiferova in combination with LANGERMANN and JP 2004532859 A renders claims 1, 3-5, 7-8, 10-11 and 18 prima facie obvious.
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613